DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a process.
Group II, claim(s) 13, drawn to a control unit.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a control unit which controls a fused deposition modeling system to , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Comb (US6054077) or Comb in view of Mayer (US20130009338).  
Comb discloses a control unit (col 1 ln 9-15) for use in a system for carrying out an additive fused deposition modeling process with a filamentary construction material (col 3 ln 26-39), wherein the process comprises:
supplying the filamentary construction material (col 3 ln 26-39);
delivering the filamentary construction material into a printhead at a feed rate for the filamentary construction material (col 4 ln 2-4);
melting the filamentary construction material by means of a heating device in the printhead to form a molten construction material (col 4 ln 2-4);
discharging the molten construction material to a discharge location in accordance with a selected cross section of an object to be produced at a discharge rate through an orifice of the printhead, with movement of the printhead relative to the discharge location at a predetermined speed of movement along a predetermined path (col 4 ln 4-14; col 5 ln 21-25),
wherein the predetermined path has at each location a curvature that can assume a positive value, a zero value, or a negative value (col 12 ln 48-65);
and wherein the control unit controls at least delivery of the construction material (col 2 ln 22-40), the heating device in the printhead (col 5 ln 26-35), and movement of the printhead (col 2 ln 33-40);
wherein the control unit is designed, in dependence on the curvature of the predetermined path at a location at which the printhead is situated during its movement relative to the discharge location:

to control the feed rate for the filamentary construction material in such a way that the feed rate correlates negatively with the absolute value of the curvature (Fig. 11B), and
Comb does not explicitly to control the heating device in the printhead in such a way that the temperature of the heating device correlates positively with the feed rate for the filamentary construction material. It is the Examiner’s position that one of skill in the art would recognize that increasing feed rate requires greater heat transfer between the filament and the heater, and thus higher temperature, in order to obtain the target material temperature.
However, in the event it is determined Comb does not render obvious the temperature change, this would have been obvious in view of Mayer. Mayer teaches a controller for a filamentary fused deposition modeling process (paras 0015). Mayer further teaches that heat applied, e.g. temperature, may be increase to increase the rate of deposition as the less viscous material flows more quickly from an extruder (para 0047). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the temperature of the heating device in order to form a less viscous material which flows more quickly from the extruder.
As shown, claim 13 is not new in view of the prior art and cannot contain a special technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745